06/11/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                              No. DA 19-0715

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

WOLFGANG ALEXANDER LUCAS VASQUEZ,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 16, 2021, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      June 11 2021